Citation Nr: 1614004	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  13-08 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for Type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This matter was previously remanded by the Board in March 2014 to comply with the Veteran's February 2014 outstanding hearing request.  The Veteran was scheduled for a videoconference hearing in August 29, 2014; however, on August 13, 2014, the RO received the Veteran's request, through his representative, to cancel the hearing.  The Veteran has therefore withdrawn his hearing request.  38 C.F.R. § 20.702(e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was provided with a VA examination in March 2011.  The examiner noted the Veteran's diabetes mellitus required insulin (more than once daily), oral hypoglycemic medication, and restricted diet; however the disability did not require a regulation of activities and did not manifest with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice per month visits to a diabetic care provider.

Since the examination, the Veteran has reported worsening symptoms associated with his Type II diabetes mellitus.  The Veteran's private physician, Dr. Michael H. Koch, also provided a statement, dated March 2013, in support of the Veteran's claim, suggesting that the Veteran required regulation of activities to control his diabetes mellitus.  However, it was not explained how his activities were regulated.  

Due to the passage of time and the Veteran's and his private physician's statements, the Board finds that an additional examination is warranted to determine the current nature, extent, severity, and manifestations of the Veteran's service-connected Type II diabetes mellitus.
Accordingly, the case is REMANDED for the following action:

1.  Obtain the treatment records from Dr. Koch from January 2011 to present.

2.  Schedule the Veteran for a VA examination to ascertain the current nature and severity of his service-connected Type II diabetes mellitus.  In particular, the examiner should indicate whether the Veteran has diabetic nephropathy.

3.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

